DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response the amendment filed 12/3/20.  Claims 1, and 3-20 are pending.  Claims 17 and 20 have been withdrawn, and claim 2 has been canceled.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16, and 18-19 in the reply filed on 3/1/19 is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “20” has been used to designate both “test device” (See Fig. 3 and “test terminal.” (See Fig. 26).  (It is noted that the specification designates the “test device” as 28)
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites that “the circuitry is configured to use a positive rate instead of the prevalence rate.”  It is unclear what step is being performed in the current claim.  Applicant has not previously defined or reference what “positive rate” is being used, and in what capacity is replacing prevalence.  
Claim 1 recites “output at least one of  the prevalence rate, a positive predictive value, or a negative predictive value.” (Emphasis added)    The claim further recites positive (and negative) test results.  However the claim 1 fails to recite a “positive rate.”  

Claim 11 incorporates the deficiencies of claim 10 through dependency and is therefore also rejected.  

Allowable Subject Matter
Claims 1, and 3-9, 12-16, and 18-19 allowable over the prior art.


Response to Arguments
Applicant's arguments filed 12/3/20 have been fully considered but they are not persuasive.
(a)  Applicant argues the rejection of claims 10-11 based upon the amendments. 
In response, as explained in the rejection, the amended limitations have been considered.  However the amendments fail to clarify the issues raised in the 112, 2nd rejections.  The language of the claims do not provide a link to the term “positive rate” and it is not clear how the recited “positive rate” is used to replace the prevalence rate.  While Fig. 19 and par. 321 reference a relationship between “positive rate” and “prevalence rate,” the current claim language fails to adequately describe steps or functions performed by the recited system/test server to substitute positive rate for prevalence rate.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Alba (“This Device Diagnoses Hundreds of Diseases Using a Single Drop of Blood”) discloses a testing device used to test diagnostics of biomarkers using a patient blood sample.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel L Porter whose telephone number is (571)272-6775.  The examiner can normally be reached on M-F, 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice A. Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Rachel L. Porter/Primary Examiner, Art Unit 3626